


110 HR 5110 IH: To amend title VII of the Social Security Act to require

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5110
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Higgins (for
			 himself, Ms. DeLauro,
			 Mr. Baca, Mr. McIntyre, Mr.
			 Courtney, Mr. McNerney,
			 Ms. Schakowsky,
			 Mr. Arcuri,
			 Mr. Moore of Kansas, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title VII of the Social Security Act to require
		  the President to transmit the annual budget of the Social Security
		  Administration without revisions to Congress, and for other
		  purposes.
	
	
		1.Amending Social Security
			 Administration Budgetary Matters
			(a)Annual
			 BudgetSection 704(b)(1)(A)
			 of the Social Security Act (42 U.S.C. 904(b)(1)(A)) is amended to read as
			 follows:
				
					(b)(1)(A)The Commissioner shall prepare and submit
				an annual budget estimate for the Administration directly to the President and
				Congress.
					.
			(b)Contents of
			 BudgetSection 704(b)(1)(B) of the Social Security Act (42 U.S.C.
			 904(b)(1)(B)) is amended to read as follows:
				
					(B)The Commissioner shall include in the
				annual budget prepared pursuant to subparagraph (A) the following:
						(i)An itemization of the amount of funds
				required by the Administration to combat fraud committed by applicants and
				beneficiaries.
						(ii)The total number of cases pending at each
				hearing office, listed by hearing office, and an aggregate total of all cases
				pending at all hearing offices.
						(iii)The total number of cases pending for over
				the preceding year at each hearing office, listed by both hearing office and
				presiding administrative judge, and an aggregate total of all cases pending for
				over such year at all hearing offices.
						(iv)The average duration of time to process
				each case at each hearing office, listed by hearing office.
						(v)The staffing levels at each hearing office
				and field office, including a listing of job titles, classifications, and the
				number of staff within each title and classification.
						(vi)Employment statistics for each field
				office, for each preceding year after 1979, including the number of employees
				hired, retired, transferred in and out, and dismissed during such
				year.
						.
			(c)Closure of Field
			 OfficesSection 704(b)(1) of
			 the Social Security Act (42 U.S.C. 904(b)(1)) is amended by adding at the end
			 the following new subparagraph:
				
					(C)The Commissioner may not close or otherwise
				limit public access to a field office of the Administration until 180 days
				after the date on which the Commissioner submits to the Committee on Ways and
				Means of the House of Representatives and the Committee on Finance of the
				Senate a detailed report outlining and justifying the process for selecting
				field offices to be closed or otherwise have limited access. Such report shall
				include—
						(i)an
				analysis of the criteria used for selecting field offices for closure or
				limited access and how the Commissioner analyzes and considers factors relating
				to transportation and communication burdens faced by seniors and the
				disabled;
						(ii)a
				cost-benefit analysis for each field office closure that takes into
				account—
							(I)the anticipated savings as a result of the
				closure;
							(II)the anticipated burdens, including
				communication and transportation burdens, placed on elderly and disabled
				citizens; and
							(III)the anticipated costs associated with
				replacing the services lost by the
				closure.
							.
			(d)Comprehensive
			 Work Force PlanSection
			 704(b)(2)(A) of the Social Security Act (42 U.S.C. 904(b)(2)(A)) is amended by
			 adding at the end the following: Not later than 90 days before a
			 revision of the comprehensive work force plan, the Commissioner shall submit
			 the document setting forth the revision to the Committee on Ways and Means of
			 the House of Representatives and the Committee on Finance of the
			 Senate..
			
